16‐1840 
      Sanford v. United States 
       
       
       
 1                           UNITED STATES COURT OF APPEALS 
 2                                FOR THE SECOND CIRCUIT 
 3                                 _________________________ 
 4                                                 
 5                                       August Term, 2016 
 6                                                 
 7                (Submitted: October 11, 2016       Decided: November 9, 2016) 
 8                                                 
 9                                      Docket No. 16‐1840 
10                                 _________________________ 
11     
12                                              ELIJAH SANFORD, 
13     
14                                                            Petitioner, 
15     
16                                                   ‐‐ v. ‐‐ 
17     
18                                    UNITED STATES OF AMERICA, 
19     
20                                                   Respondent.                                                                     
21                                    _________________________ 
22     
23    Before:                  

24                   KATZMANN, Chief Judge, WESLEY, and HALL, Circuit Judges. 

25                                    _________________________ 
26             

27            Elijah Sanford moves for leave to file a successive 28 U.S.C. § 2255 motion 

28    challenging his 2007 sentence for Hobbs Act robbery.  Because we conclude that 
                                                                                                  

 1    the waiver of collateral attack rights found in his plea agreement is enforceable 

 2    and bars this proceeding, we DISMISS his motion. 

 3                               _________________________ 
 4                                              
 5         BARRY D. LEIWANT, Edward Scott Zas, Federal Defenders of New York, 
 6         Inc., New York, New York, for Petitioner. 
 7          
 8          
 9         MATTHEW S. AMATRUDA, Jo Ann M. Navickas, United States Attorney’s 
10         Office for the Eastern District of New York, Brooklyn, New York, for 
11         Respondent. 
12                               _________________________ 
13                                              
14    PER CURIAM: 

15           Elijah  Sanford  pleaded  guilty  to  one  count  of  Hobbs  Act  robbery,  in 

16    violation of 18 U.S.C. § 1951.  In his plea agreement, Sanford agreed “not to file 

17    an appeal or otherwise challenge the conviction or sentence in the event that the 

18    Court impose[d] a term of imprisonment of 210 months or below.”  The district 

19    court  accepted  Sanford’s  plea,  and  sentenced  him  to,  inter  alia,  151  months’ 

20    imprisonment.  Sanford did not file a direct appeal.   

21           Sanford later filed a pro se challenge to his conviction and sentence, under 

22    28 U.S.C. §  2255, arguing  that  the  district  court  had  lacked jurisdiction  over  his 

23    case and that his lawyers had provided ineffective assistance during the criminal 

24    proceedings.  The district court denied the motion, finding that both arguments 


                                                   2 
       
                                                                                                        

 1    were  meritless  and  that  the  latter  claim  was  barred  by  Sanford’s  waiver  of  his 

 2    right  to  challenge  collaterally  his  conviction  or  sentence.    This  Court  thereafter 

 3    denied  Sanford  a  certificate  appealability.    The  adjudication  of  Sanford’s  first 

 4    § 2255 motion became final in 2010. 

 5                  Sanford now moves, through counsel, for leave to file a successive § 2255 

 6    motion,  arguing  that  his  sentence  has  been  rendered  unconstitutional  under 

 7    Johnson  v.  United  States,  135  S.  Ct.  2551  (2015).    Specifically,  he  states  that  his 

 8    sentence  was  based,  in  part,  on  the  so‐called  residual  clause  of  United  States 

 9    Sentencing  Guidelines  (“U.S.S.G.”)  §  4B1.2(a)(2),  and  argues  that  the  residual 

10    clause  is  unconstitutionally  vague  under  the  principles  discussed  in  Johnson.  

11    This  Court  stayed  decision  on  Sanford’s  motion  pending  further  briefing  and 

12    supplementation of the record under Galtieri v. United States, 128 F.3d 33 (2d Cir. 

13    1997).   

14                  In  opposition  to  Sanford’s  motion,  the  Government  argues  that  the 

15    collateral  attack  waiver  in  Sanford’s  plea  agreement  bars  the  present 

16    proceedings.1  We agree. 

                                                                  
      1
           In lieu of a reply, Sanford has moved for a stay of the present proceeding 
      pending the outcome of Beckles v. United States, 136 S. Ct. 2510 (2016) (order 
      granting writ of certiorari), in which the Supreme Court granted certiorari to 
      decide, inter alia, whether Johnson applies retroactively to § 4B1.2(a)(2) on 
                                                                     3 
       
                                                                                                                                                                                                     

 1                  This  Court  must  deny  leave  to  file  a  successive  § 2255  claim  unless,  in 

 2    relevant part, it “contain[s]” “a new rule of constitutional law, made retroactive 

 3    to  cases  on  collateral  review  by  the  Supreme  Court,  that  was  previously 

 4    unavailable.”  28 U.S.C. § 2255(h)(2).  We may authorize the filing of a successive 

 5    § 2255  motion  only  if  the  movant  has  made  a  prima  facie  showing  that  the 

 6    proposed  motion  satisfies  the  successive  criteria.    28  U.S.C.  § 2244(b)(3)(C);  see 

 7    Bell v. United States, 296 F.3d 127, 128 (2d Cir. 2002) (stating that the prima facie 

 8    standard  applies  to  § 2255(h)  motions).    We  have  previously  granted  many 

 9    motions  for  leave  to  file  §  2255  motions  presenting  Johnson‐based  challenges  to 

10    the residual clause of § 4B1.2(a)(2).  See, e.g., Blow v. United States, 829 F.3d 170 (2d 

11    Cir.  2016).    Here,  we  do  not  reach  the  merits  of  Sanford’s  motion  because  it  is 

12    barred by the collateral attack waiver in his plea agreement. 

13                  A  defendant’s  knowing  and  voluntary  waiver  of  the  right  to  appeal  or 

14    collaterally attack his conviction and/or sentence is enforceable.  See United States 

15    v.  Gomez‐Perez,  215  F.3d  315,  318  (2d  Cir.  2000)  (addressing  waiver  of  appellate 

16    rights);  Tellado  v.  United  States,  745  F.3d  48  (2d  Cir.  2014)  (addressing  collateral 

17    attack  waiver).    While  “plea  agreements  are  to  be  applied  ‘narrowly’  and 

                                                                                                                                                                                                      
      collateral review.  By separate order, we deny Sanford’s request for a stay, and 
      terminate the stay previously entered in this case.   
                                                                                                    4 
       
                                                                                                        

 1    construed ‘strictly against the government,’” United States v. Hernandez, 242 F.3d 

 2    110,  113  (2d  Cir.  2001)  (quoting  United  States  v.  Tang,  214  F.3d  365,  368  (2d  Cir. 

 3    2000)),  “exceptions  to  the  presumption  of  the  enforceability  of  a  waiver  .  .  . 

 4    occupy a very circumscribed area of our jurisprudence,” Gomez‐Perez, 215 F.3d at 

 5    319.  For instance, 

 6           [i]n some cases, a defendant may have a valid claim that the waiver 
 7           of  appellate  rights  is  unenforceable,  such  as  [(1)]  when  the  waiver 
 8           was not made knowingly, voluntarily, and competently, [(2)] when 
 9           the  sentence  was  imposed  based  on  constitutionally  impermissible 
10           factors,  such  as  ethnic,  racial  or  other  prohibited  biases,  [(3)]  when 
11           the  government  breached  the  plea  agreement,  or  [(4)]  when  the 
12           sentencing court failed to enunciate any rationale for the defendant’s 
13           sentence, thus amount[ing] to an abdication of judicial responsibility 
14           subject to mandamus. 
15     
16    Id. 

17           Even assuming, however, that Sanford was sentenced under a Guidelines 

18    provision  that  is  unconstitutional  after  Johnson,  this  Court  has  held  that  “a 

19    defendant’s ‘inability to foresee [a change in the law] does not supply a basis for 

20    failing  to  enforce  an  appeal  waiver.    On  the  contrary,  the  possibility  of  a 

21    favorable  change  in  the  law  after  a  plea  is  simply  one  of  the  risks  that 

22    accompanies pleas and plea agreements.’”  United States v. Lee, 523 F.3d 104, 107 

23    (2d Cir. 2008) (quoting United States v. Morgan, 406 F.3d 135, 137 (2d Cir. 2005)).  



                                                      5 
       
                                                                                                  

 1    This  Court  has  “upheld  waiver  provisions  even  in  circumstances  where  the 

 2    sentence  was  conceivably  imposed  in  an  illegal  fashion  or  in  violation  of  the 

 3    Guidelines,  but  yet  was  still  within  the  range  contemplated  in  the  plea 

 4    agreement.”  Gomez‐Perez, 215 F.3d at 319 (citing United States v. Yemitan, 70 F.3d 

 5    746,  748  (2d  Cir.  1995)  (enforcing  appeal  waiver  despite  allegation  that  the 

 6    sentence was imposed in an illegal fashion)).    

 7           Although  the  Court  has  not  addressed  the  issue  in  a  published  decision, 

 8    this Court has recently denied, based on collateral attack waivers in the movants’ 

 9    plea  agreements,  several  motions  for  leave  to  file  successive  § 2255  motions 

10    raising Johnson claims.  See, e.g., Riggins v. United States, 2d Cir. 16‐1157, doc. 43; 

11    Parson v. United States, 2d Cir. 16‐1401, doc. 42; Benjamin v. United States, 2d Cir. 

12    16‐1511,  doc.  31.    The  Court  also  has  enforced  appeal  waivers  in  recent  direct 

13    appeals,  despite  the  presence  of  similar  Johnson  claims.    See  United  States  v. 

14    Blackwell,  651  F.  App’x  8,  9‐10  (2d  Cir.  June  1,  2016)  (Summary  Order) 

15    (concluding  that  defendant’s  argument  that  his  Guidelines  range  was 

16    erroneously calculated because, under Johnson, his state robbery convictions were 

17    no longer “crimes of violence,” was foreclosed by the appeal waiver in his plea 

18    agreement);  United  States  v.  Cook  (Wilson),  2d  Cir.  14‐4704  (L),  doc.  142 



                                                   6 
       
                                                                                                  

 1    (04/12/2016  Order)  (granting  Government’s  motion  to  dismiss  appeal  based  on 

 2    appeal waiver despite appellant making a Johnson claim).  

 3           The  record  in  this  case  shows  that  the  waiver  is  enforceable.    Sanford 

 4    agreed  in  his  plea  agreement  “not  to  file  an  appeal  or  otherwise  challenge  the 

 5    conviction  or  sentence  in  the  event  that  the  Court  imposes  a  term  of 

 6    imprisonment  of  210  months  or  below.”    The  Court  imposed  148  months’ 

 7    imprisonment,  thus  triggering  the  waiver.    Additionally,  the  waiver  was 

 8    knowing  and  voluntary:  during  the  plea  hearing,  the  district  court  confirmed 

 9    that  Sanford  had  signed  the  plea  agreement  and  discussed  it  with  his  lawyer, 

10    that  he  was  competent  to  plead  guilty,  and  that  he  had  no  questions  about  his 

11    plea.    The  district  court  also  reviewed  the  terms  of  Sanford’s  appeal  waiver, 

12    although  it  did  not  specifically  mention  that  Sanford  had  waived  the  right  to 

13    “otherwise  challenge”  the  conviction  or  sentence  (i.e.,  collaterally  attack  them).  

14    Given  Sanford’s  sworn  statement  that  he  had  talked  with  his  lawyer  about  the 

15    plea  agreement  and  signed  it,  and  there  being  no  evidence  indicating  that 

16    Sanford  was  coerced  or  misunderstood  any  of  the  relevant  facts,  we  conclude 

17    that he knowingly and voluntarily agreed to the collateral attack waiver. 




                                                   7 
       
                                                                                        

1          Sanford’s  collateral  attack  waiver  therefore  bars  the  present  motion 

2    because the waiver encompasses any challenge to his sentence.  Accordingly, the 

3    motion for leave to file a successive § 2255 motion is DISMISSED. 




                                             8